DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. Applicant argues that the hydrophilic material of Hsieh does not teach or suggest using the material between 2 foam injection areas to prevent mixing of the foams, does not separate an area of the mold, and is therefore not reasonably pertinent. In regards to separation of 2 foam injection areas, these limitations are not required by claim 1, and are only in dependent claim 5. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected independent claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the 2 injection areas separated by film (i.e. sheet-like) is taught by primary reference Steinmeier [Fig 2, 0033-0034, Claim 1, 2]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the hydrophilic material of Hsieh does prevent foam (1) penetration into the scoring pad (2), the scoring pad clearly occupies an area of the mold (5), as these materials had proven effective at both bonding foam into an integral product with other portions as well as preventing premature penetration into other areas. Likewise, Hsieh is reasonably pertinent to the problem of forming and integral part with distinct areas utilizing foam material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Hsieh (US 6180035).
As to claim 1, Steinmeier teaches a method of forming upholstery of a foam seat element [Abstract] comprising the steps of: inserting, into an injection mold (10), a separating element(18) [0021, 0022] delimiting at least one first foam injection area (either 5 or 6) [0028, 0032-0034, Fig 2-4]; injecting foam to form the upholstery in one piece [Fig 2, 0020, 0030, Claim 1]. 
Steinmeier does not explicitly state that the separating element is a plastic film with the plastic film disappearing with the polymerization of the foam.
Hsieh teaches a method of fabricating and integral foam part [Abstract] wherein a part is molded to foam by placement in a mold with a film of plastic (4) and inserting the foam dope that is foamed whereby the film disappears to integrally bond the object and the foam [col 2 line 6-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and made the separating element a plastic film that disappeared when the foam was foamed, as suggested by Hsieh, in order to integrally bond the 2 parts. 
As to claim 3, Steinmeier teaches the film (8, 18) separates the foam injection area from an object (5) [0030].  
As to claim 5, Steinmeier teaches the film delimits the first injection area from at least one second foam injection area in the mold [Fig 2, 0033-0034, Claim 1, 2].  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Hsieh (US 6180035), as applied to claims 1, 3, and 5 above, and in further view of Steinmeier (US 2003/0180513), referred to as 513.
As to claim 2, Steinmeier does not explicitly state the film is made of a mixture of polyethylene and of starch.  
Hsieh teaches a method of fabricating and integral foam part [Abstract] wherein a part is molded to foam by placement in a mold with a film of plastic (4), starch and polymer, and inserting the foam dope that is foamed whereby the film disappears to integrally bond the object and the foam [col 2 line 6-22]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and made the separating element a plastic film made of starch and polymer, as suggested by Hsieh, as this material had demonstrated success as a separating element in order to integrally bond the 2 parts. 
513 teaches a method of making a multifoam cushion [Abstract, 0001, 0002] wherein the separating element is made of polyethylene to provide a desired contour between the foams and adequately bond the foams to each other [Abstract, 0004, 0019, 0024, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the separating element of Steinmeier out of polyethylene, as suggested by 513, as this material had proven capability as acting as a separating element that provided a provide a desired contour between the foams and adequately bonded the foams to each other.
As Hsieh noted that starch can be used with other polymers [col 2 line 6-22] and both starch and polyethylene had demonstrated success as separating elements as explained above. Thus, they are art recognized equivalents; combining 2 art recognized equivalents is generally recognized to be obvious, see MPEP 2144.06 I. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Hsieh (US 6180035), as applied to claims 1, 3, 5 above, and in further view of Strauss (US 9108838).
As to claim 4, Steinmeier teaches the object is foam as explained above, but does not explicitly state the object is 3D textile layer.
Strauss teaches a method of making a saddle cushion [Abstract, col 1 line 1-25] wherein a soft panel and a hard panel are utilized to give comfort to the user [col 2 line 26-42, col 4 line 10-19]. They are 3 dimensional in shape [Fig 2, 4] and can be composed of either foam or textile [col 3 line 55-62]. Thus, foam and textile are art recognized equivalents. It would have been .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Hsieh (US 6180035), as applied to claims 1, 3, 5 above, and in further view of Ahrens (US 4190697).
As to claim 6, Steinmeier teaches the foam injection areas are intended for foams having different rigidities but does not explicitly state differing densities.
Ahrens teaches a method of making a foam article such as a seat cushion wherein a soft and firm portions (ie portions with different rigidities) are provided by utilizing foams of different densities that provide support and comfort[Abstract, col 1 line 22-40,col 2 line 60-66, claim 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and had the different regions utilize foam of different densities, as suggested by Ahrens, in order to produce a cushion that provides support and comfort.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steinmeier (US 2014/0132054) in view of Hsieh (US 6180035), as applied to claims 1, 3, 5 above, and in further view of Storch (US 5176860).
As to claim 7, Steinmeier does not explicitly state a cover is placed at the bottom of the mold before the injection.
Storch teaches a method of producing upholstery by foam molding [Abstract, col 1 line 8-16] wherein a cover is placed at the bottom of the mold before the injection and allows for good adherence between the foam and the cover [col 1 line 46-64, col 3 line 67-col 2 line 20, col 2 line 40-56]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Steinmeier and placed a cover at the bottom of the mold before the injection, as suggested by Storch, as this technique had .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742